Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/02/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of related US Patent No. 10,722,279 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Based on the most recent set of claims filed 05/02/22, Claims 21-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a pectus bar stabilizer insertion tool for securing a stabilizer to a pectus bar, the insertion tool comprising: a first handle including a first distal portion; a second handle including a second distal portion, the second handle pivotably coupled to the first handle, the first and second handles moveable between an open position and a closed position; a first head coupled to the first distal portion and engageable with a first portion of the stabilizer, the first head including a driver engageable with a lock of the stabilizer; a second head coupled to the second distal portion and engageable with a second portion of the stabilizer; and a locking shaft extending from the first head, the locking shaft coupled to the driver and configured to operate the driver with respect to the first head and the second head to lock and unlock the stabilizer to the pectus bar, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Wang et al. (US PG Pub No. 2009/0062918).
Wang et al. discloses an implant insertion tool comprising first and second handles pivotably coupled to one another, a first head coupled to a distal tip of the first handle and a second hand coupled to a distal tip of the second handle, and a locking shaft extending from the first head, but Wang et al. fails to disclose that the tool is a pectus bar stabilizer insertion tool for securing a stabilizer to a pectus bar, and wherein the locking shaft is coupled to and configured to operate a driver with respect to the first and second heads to lock and unlock the stabilizer to the pectus bar. Furthermore, modifying Wang et al. as claimed would destroy the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/           Primary Examiner, Art Unit 3775